Title: To James Madison from Carlos Martínez de Yrujo, 20 March 1801
From: Yrujo, Carlos Martínez de
To: Madison, James


Dear Sir.
Philadelphia 20 of March 1801.
It is a pleasant circumstance for me, that when I do address you in writing for the first time in my life, I am to fullfil the agreable task of congratulating you on your appointement to one of the first dignities of the Republique. If talents & [illegible] the depositaries of the public authority can insure the happiness of the Common Wealth, America can not, but have the luckiest fate. Accept, Sir, my sincere compliment not only on account of your nomination to be Secretary of State, but on the triumph of the Republicans over a party, which since four years has left nothing undone to produce mischief of every Kind. Madame Yrujo & all our Family are highly rejoiced at your promotion, & charge me to make their compliment to Mrs. Maddison as well as yourself.
I do prevail with pleasure of this opportunity to introduce to your acquaintance & favor Mr. J. de Yznardy American Consul, who was at Cadiz, & lattely dismiss’d by Mr. Adams a fortenight previous to the expiration of his Administration. The sincere regard I have for this Gentleman, & the justice with which he appears as wishing to be replaced on a post he has fulfill’d for years with honor & integrity, induce me to interfere on his behalf, & recommend him to your politeness & good offices.
I am sorry I am to leave this Country, when the political turn of things which has taken place of late would have render’d my residence in it, as agreable hereafter, as it has been disagreable before; but after five years of yellow fever, & political discord I am entitled to enjoy of the delights of caprice which I expect to find on the beautiful plains of Lombardy; where I am to reside being appointed by the King my Master his Minister near the cisalpine Rep. At all events I’ll have the pleasure to see you down in the Federal city immidiatly after my Succesor’s Arrival.
Be so good as to present our best compliment to Mrs. Maddison, & believe me Sir your most obt. Servt.
Le Chevalier d’Yrujo
 

   
   RC (DLC).




   
   Yrujo married Sarah McKean, daughter of the Republican governor of Pennsylvania, Thomas McKean.



   
   Josef Yznardy (or Yznardi; also Iznardi), a Spaniard, was the father of Joseph M. Yznardy, who had been named U.S. consul at Cádiz in February 1793. Often acting as his son’s deputy, the elder Yznardy in 1797–98 became embroiled in a maritime controversy with Capt. Joseph Israel and later had Israel arrested. The father came to the U.S. to contest these issues, appealing to Jefferson and other prominent Americans for support and assembling a pamphlet in his defense. Adams appointed another consul “in the place of Mr. Iznardi,” but Jefferson was more sympathetic and after July 1802 the elder Yznardy again acted as consul at Cádiz (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:131, 381, 403; Yznardy to Marshall, 23 Aug. 1800, Alexander J. Dallas to [Levi Lincoln?], 31 Mar. 1801, and Anthony Terry to JM, 22 July 1802 [DNA: RG 59, CD, Cádiz, vol. 1]).



   
   The Cisalpine Republic (with Milan the capital) grew out of Napoleon’s merger, in 1797, of Cispadene and Transpadene.



   
   Carlos Fernando Martínez de Yrujo (or Casa-Yrujo; also Irujo) was Spanish minister to the U.S. President Adams sought his recall, but through Jefferson’s intervention Yrujo retained his post, serving until 1807 (Jefferson to Yznardy, 26 Mar. 1801, Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:33–34; Diccionario de historia de España [3 vols.; Madrid, 1968], 1:753–54).


